Case 3:20-cv-00451-MMD-CLB Document 1-1 Filed 08/03/20 Page 1 of 6




                         EXHIBIT 1
                             DARIUS M. THOMPSON

                                       v.

                            PRIME PARK VISTA, LLC




                DEFENDANT PRIME PARK VISTA, LLC’S PETITION
                      FOR REMOVAL OF CIVIL ACTION




                           PLAINTIFF’S COMPLAINT




                         EXHIBIT 1

                                                                     1
       Case 3:20-cv-00451-MMD-CLB Document 1-1 Filed 08/03/20 Page 2 of 6

                                                                                             FILED
                                                                                           Electronically
                                                                                            CV20-01055
                                                                                      2020-07-13 09:17:22 AM
                                                                                         Jacqueline Bryant
 1   William R. Kendall, Esq.                                                            Clerk of the Court
     State Bar No. 3453                                                           Transaction # 7966640 : csulezic
 2   137 Mt. Rose Street
     Reno, NV 89509
 3   (775) 324-6464
     Attorney for Plaintiff
 4
 5
 6
         IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
 7
                            IN AND FOR THE COUNTY OF WASHOE
 8
                                                  ***
 9
10   DARIUS M. THOMPSON,
11                        Plaintiff,                            CASE NO.:
            vs.
12                                                              DEPT. NO.
     PRIME PARK VISTA, LLC,
13   a Delaware corporation;
     DOES I-V; inclusive,
14
                       Defendants.
15   ___________________________________/
16                                           COMPLAINT
17          Plaintiff, DARIUS M. THOMPSON, by and through his counsel, WILLIAM R.
18   KENDALL, ESQ., for claims against Defendants, and each of them, avers and alleges as
19   follows:
20          1.     At all times material hereto, Plaintiff was a resident of Washoe County, State of
21   Nevada.
22          2.     At all times material hereto, upon information and belief, Defendant, PRIME
23   PARK VISTA, LLC, was a Delaware corporation, and was the owner and operator of Park Vista
24   Apartments, 565 Sparks Blvd., Sparks, Washoe County, Nevada.
25          3.     The incident made the basis of this action occurred in Washoe County, Nevada.
26
27
28




                                                                                                               2
     Case 3:20-cv-00451-MMD-CLB Document 1-1 Filed 08/03/20 Page 3 of 6




 1           4.      The true names and capacities, whether individual, corporate, associate or
 2    otherwise of Defendants named herein as DOES I-V, were unknown to Plaintiff, who therefore,
 3    sues these Defendants by said fictitious names. Plaintiff is informed and believes and therein
 4    alleges that each of the Defendants designated as DOES is responsible in some manner for the
 5    events and happenings referred to in this Complaint and caused damages proximately to Plaintiff
 6    as alleged. Plaintiff will seek leave of Court to amend the Complaint to insert the true names and
 7    capacities of DOES I-V, inclusive, when the same have been ascertained.
 8           5.      At all times relevant herein, each of the Defendants named as DOES I-V, were
 9    agents of the other remaining Defendants and were acting with actual and/or apparent authority
10    in the conduct alleged.
11           6.      The actions of the Defendants and their and employees, whether or not within the
12    scope of their agency, were ratified by the other remaining individual, corporate or partnership
13    Defendants.
14                                      FIRST CAUSE OF ACTION
15           7.     On or about July 5, 2019, Plaintiff was descending the staircase outside of
16    apartment # 346 at Defendant’s apartment complex in a careful and prudent manner.
17           8.      At said time and place, Defendant, PRIME PARK VISTA, LLC, had, including
18    but not limited to, a duty to maintain its staircase in a reasonably prudent manner, a duty to
19    inspect and repair its staircases, and a duty to warn users of the staircase of dangerous conditions
20    which it had knowledge of or in the exercise of reasonable diligence would have discovered.
21           9.      Defendant PRIME PARK VISTA, LLC breached said duties to Plaintiff by
22    including, but not limited to, failing to maintain its staircase in a reasonably prudent manner,
23    failing to conduct reasonable inspections, failing to make reasonable repairs, and in failing to
24    warn users of the staircase of dangerous conditions which it had knowledge of or in the exercise
25    of reasonable diligence would have discovered.
26
27
28                                                      2




                                                                                                             3
     Case 3:20-cv-00451-MMD-CLB Document 1-1 Filed 08/03/20 Page 4 of 6




 1           10.     At said time and place, there were in force and effect State, County and municipal
 2    statutes, ordinances and codes requiring inspection and maintenance which were intended to
 3    protect a class of persons, to which Plaintiff belonged, against injury. Defendant’s violation of
 4    said statutes, ordinances and codes proximately caused injury to Plaintiff and constitutes
 5    negligence per se.
 6           11.     At said time and place, as Plaintiff was descending said staircase, the second to
 7    the bottom stair broke off from its mounting site and caused Plaintiff to fall.
 8           12.     As a direct and proximate result of Defendants’ negligence, as set forth above,
 9    Plaintiff suffered severe and disabling physical and mental injuries and damages, all in excess of
10    $ 15,000.00.
11           13.     As a further direct and proximate result of Defendants’ negligence, Plaintiff has
12    incurred medical expenses in an amount unknown at this time, but in excess of $ 15,000.00.
13           14.     As a further direct and proximate result of Defendants’ conduct, Plaintiff has
14    incurred legal costs and attorney's fees for which he should be compensated by Defendants.
15           15.     Defendant’s breaches of the duties set forth above were engaged in or ignored
16    with malice by way of despicable conduct engaged in with a conscious disregard for Plaintiff’s
17    rights and safety.
18           16.      Due to Defendant’s malicious conduct as aforesaid, punitive damages should be
19    assessed against Defendant in an amount in excess of $ 15,000.00.
20           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
21           1.      For general damages in a sum in excess of $15,000.00;
22           2.      For special damages in a sum in excess of $15,000.00;
23           3.      For punitive damages in a sum in excess of $ 15,000.00;
24           4.      For costs of suit and a reasonable attorney's fee;
25
26
27
28                                                      3




                                                                                                           4
 Case 3:20-cv-00451-MMD-CLB Document 1-1 Filed 08/03/20 Page 5 of 6




 1       5.     For such other and further relief as the Court may deem just and proper.
 2       DATED this 13th day of July, 2020.
 3                                            WILLIAM R. KENDALL, ESQ.
 4
 5
 6
 7
 8
                                              137 Mt. Rose Street
 9                                            Reno, NV 89509
                                              (775) 324-6464
10                                            Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               4




                                                                                           5
     Case 3:20-cv-00451-MMD-CLB Document 1-1 Filed 08/03/20 Page 6 of 6




 1                     SECOND JUDICIAL DISTRICT COURT
                      COUNTY OF WASHOE, STATE OF NEVADA
 2
                                    AFFIRMATION
 3                             Pursuant to NRS 239B.030
 4
           The undersigned does hereby affirm that the preceding document
 5
       filed in case number: __________________
 6
              Document does not contain the social security number of any person
 7        X
 8
 9
       Date: 7/13/2020
10
11
12
                                                    WILLIAM R. KENDALL, ESQ.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            5




                                                                                   6
